Name: Council Regulation (EEC) No 1769/77 of 25 July 1977 on the supply of milk fats to certain developing countries and international organizations under the 1977 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 77 Official Journal of the European Communities No L 192/7 COUNCIL REGULATION (EEC) No 1769/77 of 25 July 1977 on the supply of milk fats to certain developing countries and international organizations under the 1977 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1768/77 of 25 July 1977 laying down general rules for the supply of milk fats to certain developing countries and international organizations under the 1977 food- aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1768/77 provides for the supply of a quantity of butter or butteroil corres ­ ponding to 36 800 tonnes of butteroil to certain deve ­ loping countries and international organizations ; whereas this quantity should be allocated among the various countries and organizations from which appli ­ cations have been accepted and arrangements for financing should be specified ; whereas 2 460 tonnes should be kept as a contingency reserve for furture allocation , HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of a quantity of milk fats corresponding to 36 800 tonnes of butteroil under the 1977 food-aid programme, as provided for in Regulation (EEC) No 1768/77, are stipulated in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1977. For the Council The President H. SIMONET (') See page 5 of this Official Journal . No L 192/8 Official Journal of the European Communities 30 . 7 . 77 ANNEX Butteroil food-aid programme 1977 Recipient countries and organizations Quantities of butteroil allocated (tonnes) Financing arrangements COUNTRIES Afghanistan 200 port of shipment Botswana 20 free at destination Burundi 300 free at destination Cape Verde 250 port of unloading Central African Empire 150 free at destination Egypt 2 800 port of shipment Ethiopia 750 port of unloading Ghana 200 port of shipment Guinea 200 port of shipment Guinea Bissau 200 port of unloading Honduras 300 port of shipment Jordan 1 000 port of shipment Lesotho 20 free at destination Mauritania 1 200 port of unloading Mozambique 550 port of unloading Pakistan 2 250 port of shipment Peru 500 port of shipment Sao Tome and Principe 200 port of shipment Senegal 200 port of shipment Somalia 1 600 port of unloading Sri Lanka 200 port of shipment Sudan 1 000 port of shipment Syria 400 port of shipment Uganda (') 200 free at destination Vietnam 2 300 port of unloading Yemen AR 700 port of shipment Yemen PDR 700 port of shipment Zambia 550 port of unloading ORGANIZATIONS ICRC 200 free at destination League RCS 200 free at destination (2 ) WFP 10 000 free at destination UNHCR (Angola) 2 000 port of unloading UNHCR (Cyprus) 1 000 port of unloading UNICEF 2 000 free at destination (2 ) RESERVE 2 460 (J) Total 36 800 (') to be channelled through a specialized body . ( 2 ) Excluding such quantities as may be delivered to warehouses . (3 ) Emergency schemes may include financing for transport between port of shipment and ultimate destination and cost of distribution where aid is channelled via an international organization . It may be fully or partly covered by a lump-sum contribution .